October 1, 2010 VIA EDGAR United States Securities and Exchange Commission Division of Corporation Finance treet, N.E., Stop 4631 Washington, D.C.20549 Attention:Ernest Greene RE: Wuhan General Group (China), Inc. Form 10-K for the Fiscal Year Ended December 31, 2009 Forms 10-Q for the Fiscal Periods Ended March 31, 2010 and June 30, 2010 File No. 1-34125 Dear Mr. Greene: Wuhan General Group (China), Inc. (the “Company”) has received and hereby acknowledges receipt of the comment letter dated August 30, 2010 (the “Comment Letter”) provided by the Staff of the Division of Corporation Finance of the United States Securities and Exchange Commission, with respect to the above-referenced Form 10-K and Forms 10-Q. The Company is working to respond to the Comment Letter.However, in order to address fully the comments contained in the Comment Letter and due to a recent holiday and an upcoming holiday in China, the Company respectfully requests an extension of time to respond.The Company currently plans to respond to the Comment Letter no later than October 15, 2010. October 1, 2010 Page 2 Thank you for your consideration of our request for an extension.If you have any questions, please do not hesitate to call me at (404) 885-3310 or Juliet G. Sy at (404) 885-2776. Very truly yours, /s/ Paul Davis Fancher Paul Davis Fancher cc:Philip Lo (Wuhan General Group (China), Inc.) Juliet G. Sy (Troutman Sanders LLP) Patrick Wong (Samuel H. Wong & Co., LLP)
